GERALDC.IvlANN.               A-           i,. ‘FiaAb




Honorable George H; Sheppard                   Gpinion No. O-4189
Comptroller of Public Accounts                 Re: Liability of non-resident
Austin, Texas                                       owner of mr6V1     prnpsrty
                                                    for ad valorem  t6%66wbcre
                                                   6och property is used on fed-
                                                   eral area6 and reservation6
Dear Sir:                                          in Texas

                  .We hve received y9ur request,for an opinion from       thi6
department.    ‘tie quote ffoom your request:

                 ‘I am enclosi@g inquiry received fromth&.la;~
      ternational Business    Machines Corporation Gctibar 20
      with rderenc~     to the Uabilfty of tbis company for ad
      valorem+axes     on proper* b&mging to th6 compar?y
      F-L      z66 fn tbc VariO”s &my .&St6 in tha Stqtc.X!f,
             .

                Atcached to your r9quest i6a latter froq.t&‘+r       -6.
w   personal property  involved in this opikdoo from which we quote:

                 ‘Inaccordance    yvithyour spggeetion,  oyr Man-
       age; at San Adodo     talked with J..ie~tenant+o@el    Jaqrs
      .E. Morrisette. at Fort Sam ~ZIouston, regarding locati+Is
       of our cqdipment on F-e&4       areas and rec.ervatioas in
       Texas. We feel quite certain that Fr equipment located
       a6 ShOWa below is exempt from personal property+6x 66-
       Se6Sm6qt, but wt6h t0 have yY#lr CorrfCr~tiOU Of this, if
       po6sibla. by return mail.


       . . .     Us, War Department; Qu&ermacltar arp6
                 U.S. Wti Department, Nor.moyle CbarW,master
                     Depot,Motor TranapprtDivision, CampNor-
                     moyle
                 U. 6. War   Department,      Qw~4.+~mma~ter~
                                                            8th   Corp.
                     Area Headqu6rtersw ForkSam Houston
                 U. 6;. War Department, Medical Corps, :Supply De-
                     pot,FortS6mHouetan
               . U.S. War Department, San Antonio Arsekl So.
                     Flares Street
                 U.&War Department, Fort Sam Hous&
                 U.S. War Department, Air Corps, Duncan Field
      %alla6:
                 IJd S. D&tmen$      Of AgfiCUltUra,   5brm   Security
                     Admild6trrtio&~Admblb3tratiV6        BUi%ding..
                      Stats Fair of Texas
                 Farm  ckedit &iUIhIi6~athI, Emergency Ciop
                    and Feed Luan Office, Federal Building and
                    Tere1     Apnax
                 North Amerkan Aviatbn Company - Roperty
                    owned by U. S. Federal Government

      “El Pasoz
      Aajutant             Gamral Gfflce. Machbe        Reords    Unit.
                    Fort Bliss

      ‘Fort   Worth:
                 Austin Company, Consolidated Bomber Plant -
                     Property owned by U. S. Federal Coverhmant

      ‘%orpw     Christi:
                 nrbwn-8ellow64Zoldmbia.      bMn      Station. Naval
                     Air Station.’

                 ~a~rrl~pers~lprapartylautadZnTans.
owned by a non-rerfdent.   is taxable under the laws d this State provided
th6 sanm has obtained a taxable 6itu6.. Hall v6. Mller.  110 f&W.. 159, af-
f&mea in 115 S.W. 1168. We now c'busider the applicable rule6 + apply
to &turmb    if the property has.acqtdred a tsxable sitru d&in    the State
of TBS.

                In tlm 468 of Waggoner v6. Wbab, 21 CA,     50 SAW. 153,
.the courtheld that cattIe, shipp6d into Texas from Oklahoma to bs fed
and fatten& in feed lob ha Tan6 and from there sent to out-of-state    mar-
kets, were taxable in the count where t&y were f&d. The court said:

                  We are not fnclizted to hold that cattle in Texas.
      while being fat&ted in the owners pens for the oMs%le mar-
      kets. are too transient to ham a 6itu6 and be tucable here.
      .* * + It is a local isdustry, and during the feeding aea6oa
      the cattle.fromWhatevezsour& theymay~omc. become an
      imporlaatp6rtoftlm~m6861 per6onal propcrtyoftbastate.
      enjoytng alike the proteetidn of our laws and subject td tb6
      commoa burden d taxatioi~”

In our opinionNo. O-3059we have compiled other ca6es              with feference
to the taxability of livestock brought from another state        inc0 Texas which
are gra6ed and fattened here. A copy of that opinion i6          enclosed.   We
think the sanje general rules that are expressed therein          could be appli-
cable to the fact6 presented by you.
                    Ina=,P+!%.r?b                     &&,F+RYe,.Gz!.
                               Ci.?%b~DS~~.vs* cnlfi.sG
(C&f     of ‘civ~App.)..&S,W. 497, r8ver68d         ‘&‘$$e.r. gqpjqi~i.iq~6’~~..&(2~)
292.   Judge Hickman, speaking fo;. t&$$&.$            d @1%1 &pea+,       .se+,

                  .*“C+cwmd .“qik?sm v?os         s#e. +u+i~,,Joca-
       -tion..a p.@Fe arheroithIng’is.~..GrccPe.Couqty      ys..lQ$.g&,
        126.Ga*  q?4..54 g.E, J9!g.;

                    fl~~m~Qf.~FI~n.i6pdtraqt2?rq~.~                       fi$
       *i*.       rt it.ve=, r~~~~..~~~ccentrg=        of ~w.p+l,p+ob
       -rty     b om, +~vWl        =.sw,taxatipp,          For *.,ptai?;..
       p-=(! ~.tucat?on..ttre.si~~f~~~~l~r~~r.ty..~pe~~
       ~PDS.~~.     s+act=r.    7t $h= Y.F=.*   y?g4    the   pr0perfy.L
       ;P!e.”

               Wh&e p&r66661propeky is’being conrtin~y mow&.i$
situs for localtaxation, i6 fixed by the domicile of the owner. City of
f;$   ~o$l~y+   S@WqgP     Creyhonad *ea.;    !23. Ten, $5.67 S,W.(Zd)
    .

              4$vqxy~~ghdiscu66ion  of therecentcase dth6
Unitad~h6&~erwCoorfconc~mingthepoaerof~er~tetotax
pqr?onal prope,Fty~t)@~ borders,owned by a non-re6%dent, is found
in 123 A&R.    179. Auordhi<   to the annotation of the case6 therein eu-
pre6sed th6 United States &preme’Court     has, in its mart recent deci-
sfons~ geparilly re+iiiied   the’power of a state to tar personal proper-
ty properly withtnits borders.

                    The facts which you have submitted to a6 do not frvPt6h u6
witha sufficient
              tkctual b66i6upon which to determinewhetlq or no% the
propsrty &quired about has acquired a tarcable situ6 in Texas. 'Ilrdrefore,
we do not pa66 upon whether or not the property ha6 actually acquid’a
taxable situs within the State of Texas. However, we+b6,ve. @von.the rules
which are applicable and fr’om which you may be able to determine ‘that
fact.

              .: It id’&    established law tbat the state h+.no.tanf,ng power
 vver Fe-z&r@!. arvs. such as army post6 or miltt?+6y.rese+vatiods. .where
a deed of cession to such area ha6 been made by a state to th6 Federal
 Government for.any: of the enumerated purposes in Article 1, Section 8,
~Sub-sec+~)7      &l.SJZA.)                       of the United %6tu6. in which
                               of the 281 U.S. 647, 74 L. Ed. 1091.
 The case referred to held that blat&et6 bought by an individual, from a mil-
.itary reservation and still located thereon on the date when property was
‘required to be rendered, accordingto the laws of the State of Arkansas,
 for t6.uation purposes,were not liable for an ad valorem tax under the hW6
 of tbat state because cession of all jurisdiction including the taxing power,
 bad been given by the.slate to the Federal Government.        The case also
 holds that the stat6does have it6 usual taxtng Rower over personal property
3Ien. George   H. Sheppard,    pIIla 4 (o-4189)



aotoaPedbytheF~rrl~mmsnt~t~tsdonkPd~dbythe
Federal Gmvernxnent withia tbs 6trrte. th6 juri6diction       of w&h      h6   hot
been ceded to the Federal Gove-at.

                  We, therefore. apecificallyazswer     your request by ad-
vising you that the property is taxable, under the ipplicable laws of the
*te     of Texas. *ovided the facts 6how th$t it ha6 acquired a taiable
situs and provided that axclusive ~risdiction,      including the tax%ng poner,
omr th hut. upon which it i6 located, ha6 not been ceded to the Federal
Govemat        by the State of l'exae fn accordance   with the kw6 applicabIe
to deeds of Ce66hL      You are also advi6ed tbat ff the property ts located
bn a military reservation or other ‘proper Federal area. the e*lurive
j&sdictlon     over which ha6 been ceded to tie United States Government,
,Ir compliance with U-k deed of cesdoa laws of the State of Texas, then
tba6tstaha6nopoae~or~~dic~ff~totax~r6~lpro~rtyl~ted
tb6xeoxL

                .We trust that in thi6 amaoer      we have fully an-red           ymu
WY.

                                              Y.our6   very truly

                                              ATTORNEY       GENERAL       OF ‘kE.%AS

                                              By   /a/ Harold McCrackeh

                                                              Harold    Mcc-
                                                                       Assis@at

 xih&~j/cm
‘En&

.APPROVED      DEC    19.19+


 /i/Grover  Seller6
,FIRST ASSISTANT
ATTORNEYGENERAL                                              Copnnittee

                                                           By /6/ BWB
                                                              Ghairman.